Citation Nr: 1537944	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right tarsal tunnel syndrome, status-post surgery with release.

2.  Entitlement to an initial evaluation in excess of 10 percent for left tarsal tunnel syndrome, status-post surgery with release.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial compensable evaluation for migraine headaches. 

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

6.  Entitlement to special monthly compensation based on loss of use of the right foot.

7.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and eligibility for adaptive equipment for an automobile or other conveyance.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to May 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a videoconference Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matter, the Veteran submitted evidence that has not been considered by the AOJ in the first instance.  Nevertheless, she has waived initial AOJ consideration thereof. See 38 C.F.R. § 20.1304(c) (2014).

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that she can no longer work due to her service-connected disabilities.  The record raises a question of whether the Veteran is unemployable due a service-connected disability, and as such, a claim for a TDIU is properly before the Board.  See id.

During the Board hearing, the Veteran asserted that the severity of her right foot disability was such that she had asked the physician to "cut it off."  She also indicated that the disability resulted in her not being able to drive.  As a result inferred issues regarding entitlement to special monthly compensation for loss of use of the right foot and entitlement to financial assistance in the purchase of an automobile or other conveyance and eligibility for adaptive equipment for an automobile or other conveyance also before the Board at this time.  See Akles v. Derwinski, 1 Vet. App 118 (1991). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to address the severity of her bilateral tarsal tunnel syndrome in September 2014.  Examination reflected pain in each foot, in non-weightbearing and weightbearing status.  However, the examiner did not find pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when each foot was used repeatedly over a period of time.  Notably, the examination report reflects that the Veteran was then pregnant with foot symptoms that had worsened with her pregnancy, and the examiner recommended that the Veteran undergo further examination in 9 to 12 months.  

Following her June 2015 hearing, the Veteran submitted a letter from a private podiatrist dated in July 2015.  The letter reflects that the Veteran was then experiencing "[r]estricted range of motion" and that surgery was highly recommended for the left foot.  

The Board finds that further examination is warranted.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The September 2014 examiner's recommendation of further examination in 9 to 12 months, as well as the July 2015 private opinion, suggest that the Veteran's bilateral tarsal tunnel syndrome has increased in severity since the September 2014 examination.   Accordingly, an examination is necessary to address the claim.

Lastly, the Board notes that at her hearing, the Veteran testified that she had received recent VA treatment.  The latest VA records from the Biloxi, MS VA Medical Center (VAMC) are dated August 9, 2013.  Upon remand, any outstanding VA records relevant to the issues on appeal should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Biloxi VAMC dated after August 9, 2013.  

2.  Contact the Veteran and ask her to provide or identify any relevant non-VA medical records that are not already of record.  She should be asked to authorize the release of any non-VA treatment records relating to her claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that she complete a TDIU claim form.  Then, undertake any development that is warranted with respect to TDIU.

4.  After the development directed in paragraphs 1 through  3 has been completed to the extent possible, schedule the Veteran for a VA Foot examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.

The examiner must describe in detail the current status of the Veteran's service-connected bilateral tarsal tunnel syndrome, status-post surgery with release, to include identifying with specificity the manifestations attributable to each foot, as well as the functional impairment caused by the disability of each foot as it may affect the ability to function and perform tasks in a work setting.

The examiner should also address whether the Veteran at least as likely as not (probability of 50 percent or greater) has loss of use of the right foot such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




